 

Case 1:21-cr-00237-RDM Document 6 Filed 03/25/21 Page 1 of1

AO 442 (Rev. 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

 

 

v. ) Case: 1:21-cr-00237
Matthew Leland Klein , Assigned To : Moss, Randolph D.
) Assign. Date : 3/19/2021
Description: INDICTMENT (B)
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Matthew Klein ;
who is accused of an offense or violation based on the following document filed with the court:

 

i Indictment ( Superseding Indictment Cl Information ) Superseding Information © Complaint
{ Probation Violation Petition CI Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 371 (Conspiracy)

18 U.S.C. §§ 231(a)(3), 2 (Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2 (Obstruction of an Official Proceeding)

18 U.S.C. §§ 1361, 2 (Destruction of Property)

18 U.S.C. § 1752(a)(1) (Entering and Remaining in a Restricted Building or Grounds)

18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a Restricted Building or Grounds)

2021.03.19
14:55:30 -04'00'
Issuing officer's signature

Robin M. Meriweather
City and state: Washington, D.C. United States Magistrate Judge

Printed name and title

 

 

Date: 03/19/2021

 

 

 

Return ,

 

This warrant was received on (date) 3 [2t/tet\ _, and the person was arrested on (date) 3/2 4
at (city and state) . , ok .

Date: oy 23 / Zet-/ FH —
Arresting officer's signature

Verh A. TAhoony Sprco/ Pret

 

t

Printed name and title

 

 

 
